

	

		II

		109th CONGRESS

		1st Session

		S. 1680

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To reform the issuance of national security

		  letters. 

	

	

		1.Short titleThis Act may be cited as the

			 National Security Letter Reform Act of

			 2005.

		2.Judicial review of

			 National Security Letters

			(a)In

			 GeneralChapter 223 of title

			 18, United States Code, is amended by inserting after section 3510 the

			 following:

				

					3511.Judicial review of

				requests for information

						(a)Petition by

				recipient

							(1)In

				generalThe recipient of a

				request for records, a report, or other information under section 2709(b) of

				this title, section 626(a) or (b) or 627(a) of the Fair Credit Reporting Act,

				section 1114(a)(5)(A) of the Right to Financial Privacy Act, or section 802(a)

				of the National Security Act of 1947 may, in the United States district court

				for the district in which that person or entity does business or resides,

				petition for an order modifying or setting aside the request.

							(2)Court

				actionThe court may modify

				or set aside a request under this section if compliance would be unreasonable

				or oppressive.

							(b)Modifications

				of nondisclosure requirement

							(1)PetitionsThe recipient of a request for records, a

				report, or other information under section 2709(b) of this title, section

				626(a) or (b) or 627(a) of the Fair Credit Reporting Act, section 1114(a)(5)(A)

				of the Right to Financial Privacy Act, or section 802(a) of the National

				Security Act of 1947, may petition any court described in subsection (a) for an

				order modifying or setting aside a nondisclosure requirement imposed in

				connection with such a request.

							(2)Within 1

				year

								(A)In

				generalIf the petition under

				paragraph (1) is filed not later than 1 year after the request for records, a

				report, or other information under section 2709(b) of this title, section

				626(a) or (b) or 627(a) of the Fair Credit Reporting Act, section 1114(a)(5)(A)

				of the Right to Financial Privacy Act, or section 802(a) of the National

				Security Act of 1947, the court may modify or set aside such a nondisclosure

				requirement if it finds that there is no reason to believe that disclosure may

				endanger the national security of the United States, interfere with a criminal,

				counterterrorism, or counterintelligence investigation interfere with

				diplomatic relations, or endanger the life or physical safety of any

				person.

								(B)Effect of

				certificationThe

				certification made at the time of the request that disclosure may endanger the

				national security of the United States or interfere with diplomatic relations

				shall be treated as conclusive under this paragraph unless the court finds that

				the certification was made in bad faith.

								(3)After 1

				year

								(A)In

				generalIf the petition is

				filed 1 year or more after the request for records, a report, or other

				information under section 2709(b) of this title, section 626(a) or (b) or

				627(a) of the Fair Credit Reporting Act, section 1114(a)(5)(A) of the Right to

				Financial Privacy Act, or section 802(a) of the National Security Act of 1947,

				the issuing officer, within 90 days of the filing of the petition, shall either

				terminate the nondisclosure requirement or recertify that disclosure may result

				in danger to the national security of the United States, interference with a

				criminal, counterterrorism, or counterintelligence investigation, interference

				with diplomatic relations, or danger to the life or physical safety of any

				person.

								(B)RecertificationIn the event of recertification under this

				paragraph, the court may modify or set aside such a nondisclosure requirement

				if it finds that there is no reason to believe that disclosure may endanger the

				national security of the United States, interfere with a criminal,

				counterterrorism, or counterintelligence investigation, interfere with

				diplomatic relations, or endanger the life or physical safety of any

				person.

								(C)ConclusiveThe recertification that disclosure may

				endanger the national security of the United States or interfere with

				diplomatic relations under this paragraph shall be treated as conclusive unless

				the court finds that the recertification was made in bad faith.

								(D)Effect of

				denialIf the court denies a

				petition for an order modifying or setting aside a nondisclosure requirement

				under this paragraph, the recipient shall be precluded for a period of 1 year

				from filing another petition to modify or set aside such nondisclosure

				requirement.

								(c)Compliance

							(1)Effect of

				failureIn the case of a

				failure to comply with a request for records, a report, or other information

				made to any person or entity under section 2709(b) of this title, section

				626(a) or (b) or 627(a) of the Fair Credit Reporting Act, section 1114(a)(5)(A)

				of the Right to Financial Privacy Act, or section 802(a) of the National

				Security Act of 1947, the Attorney General may invoke the aid of any court of

				the United States within the jurisdiction in which the investigation is carried

				on or the person or entity resides, carries on business, or may be found, to

				compel compliance with the request.

							(2)OrderThe court under paragraph (1) may issue an

				order requiring the person or entity to comply with the request.

							(3)ContemptAny failure to obey the order of the court

				under this subsection may be punished by the court as contempt thereof.

							(d)ProcessAny process under this section may be

				served in any judicial district in which the person or entity may be

				found.

						(e)Proceedings

							(1)Closed

				hearingIn all proceedings

				under this section, subject to any right to an open hearing in a contempt

				proceeding, the court shall close any hearing to the extent necessary to

				prevent an unauthorized disclosure of a request for records, a report, or other

				information made to any person or entity under section 2709(b) of this title,

				section 626(a) or (b) or 627(a) of the Fair Credit Reporting Act, section

				1114(a)(5)(A) of the Right to Financial Privacy Act, or section 802(a) of the

				National Security Act of 1947.

							(2)Under

				sealPetitions, filings,

				records, orders, and subpoenas in proceedings under this section shall be kept

				under seal to the extent and as long as necessary to prevent the unauthorized

				disclosure of a request for records, a report, or other information made to any

				person or entity under section 2709(b) of this title, section 626(a) or (b) or

				627(a) of the Fair Credit Reporting Act, section 1114(a)(5)(A) of the Right to

				Financial Privacy Act, or section 802(a) of the National Security Act of

				1947.

							(f)Review of

				Government SubmissionIn all

				proceedings under this section, the court shall, upon the Federal Government's

				request, review the submission of the Government, which may include classified

				information, ex parte and in

				camera.

						.

			(b)Chapter

			 analysisThe chapter analysis

			 for chapter 223 of title 18, United States Code is amended by inserting at the

			 end the following:

				

					

						3511. Judicial review of

				request for

				information.

					

					.

			3.Confidentiality of

			 National Security Letters

			(a)Title

			 18Section 2709(c) of title

			 18, United States Code, is amended to read:

				

					(c)Prohibition of

				certain disclosure

						(1)In

				generalIf the Director of

				the Federal Bureau of Investigation, or his designee in a position now lower

				than Deputy Assistant Director at Bureau headquarters or a Special Agent in

				Charge in a Bureau field office designated by the Director, certifies that

				otherwise there may result a danger to the national security of the United

				States, interference with a criminal, counterterrorism or counterintelligence

				investigation, interference with diplomatic relations, or danger to the life or

				physical safety of any person, no wire or electronic communications service

				provider, or officer, employee, or agent thereof, shall disclose to any person

				(other than those to whom such disclosure is necessary in order to comply with

				the request or an attorney to obtain legal advice with respect to the request)

				that the Federal Bureau of Investigation has sought or obtained access to

				information or records under this section.

						(2)NoticeA request under this section shall notify

				the person or entity to whom the request is directed of the nondisclosure

				requirement under paragraph (1).

						(3)DisclosureAny recipient of a request under this

				section disclosing to those persons necessary to comply with the request or to

				an attorney to obtain legal advice with respect to the request shall inform

				such persons of any applicable nondisclosure requirements. Any person who

				receives such a disclosure under this subsection shall be subject to the same

				prohibitions on disclosure as under paragraph

				(1).

						.

			(b)Confidentiality

			 of disclosures to FBISection

			 626(d) of the Fair Credit Reporting Act (15 U.S.C. 1681u(d)), as so designated

			 by section 214(a)(1) of the Fair and Accurate Credit Transactions Act of 2003

			 (Public Law 108–159, 117 Stat. 1980), is amended to read as follows:

				

					(c)Confidentiality

						(1)In

				generalIf the Director of

				the Federal Bureau of Investigation, or the designee thereof in a position not

				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent

				in Charge in a Bureau field office designated by the Director, certifies that

				otherwise there may result a danger to the national security of the United

				States, interference with a criminal, counterterrorism, or counterintelligence

				investigation, interference with diplomatic relations, or danger to the life or

				physical safety of any person, no consumer reporting agency, or officer,

				employee, or agent of a consumer reporting agency—

							(A)shall disclose to any person (other than

				those to whom such disclosure is necessary in order to comply with the request

				or an attorney to obtain legal advice with respect to the request), that the

				Federal Bureau of Investigation has sought or obtained the identity of

				financial institutions or a consumer report respecting any consumer under

				subsection (a), (b), or (c); and

							(B)shall include in any consumer report any

				information that would indicate that the Federal Bureau of Investigation has

				sought or obtained such information on a consumer report.

							(2)NoticeA request under this section shall notify

				the person or entity to whom the request is directed of the nondisclosure

				requirement under paragraph (1).

						(3)Prohibitions

				applicable to further disclosuresAny recipient of a request under this

				section disclosing to those persons necessary to comply with the request or to

				an attorney to obtain legal advice with respect to the request shall inform

				such persons of any applicable nondisclosure requirements. Any person who

				receives such a disclosure under this subsection shall be subject to the same

				prohibitions on disclosure as under paragraph

				(1).

						.

			(c)Confidentiality

			 of disclosures to other government agenciesSection 627(c) of the Fair Credit Reporting

			 Act (15 U.S.C. 1681v(c), as so designated by section 214(a)(1) of the Fair and

			 Accurate Credit Transactions Act of 2003 (Public Law 108–159, 117 Stat. 1980),

			 is amended to read as follows:

				

					(c)Confidentiality

						(1)In

				generalIf the head of a

				government agency authorized to conduct investigations or intelligence or

				counterintelligence activities or analysis related to international terrorism,

				or the designee thereof, certifies that otherwise there may result a danger to

				the national security of the United States, interference with a criminal,

				counterterrorism, or counterintelligence investigation, interference with

				diplomatic relations, or danger to the life or physical safety of any person,

				no consumer reporting agency, or officer, employee, or agent of a consumer

				reporting agency, shall disclose to any person (other than those to whom such

				disclosure is necessary in order to comply with the request or an attorney to

				obtain legal advice with respect to the request), or specify in any consumer

				report, that a government agency has sought or obtained access to information

				under subsection (a).

						(2)NoticeA request under this section shall notify

				the person or entity to whom the request is directed of the nondisclosure

				requirement under paragraph (1).

						(3)Prohibitions

				applicable to further disclosuresAny recipient disclosing to those persons

				necessary to comply with a request or to an attorney to obtain legal advice

				with respect to the request shall inform such persons of any applicable

				nondisclosure requirements. Any person who receives such a disclosure under

				this subsection shall be subject to the same prohibitions on disclosure as

				under paragraph

				(1).

						.

			(d)Right to

			 financial privacy actSection

			 1114(a)(5)(D) of the Right to Financial Privacy Act (12 U.S.C. 3414(a)(5)(D))

			 is amended to read as follows:

				

					(D)Prohibition of

				certain disclosure

						(i)If the Director of the Federal Bureau of

				Investigation, or the designee thereof in a position not lower than Deputy

				Assistant Director at Bureau headquarters or a Special Agent in Charge in a

				Bureau field office designated by the Director, certifies that otherwise there

				may result a danger to the national security of the United States, interference

				with a criminal, counterterrorism, or counterintelligence investigation,

				interference with diplomatic relations, or danger to the life or physical

				safety of any person, financial institution, or officer, employee, or agent of

				such institution, shall disclose to any person (other than those to whom such

				disclosure is necessary in order to comply with the request or an attorney to

				obtain legal advice with respect to the request) that the Federal Bureau of

				Investigation has sought or obtained access to a customer's or entity's

				financial records under this paragraph.

						(ii)A request under this subsection shall

				notify the person or entity to whom the request is directed of the

				nondisclosure requirement under paragraph (1).

						(iii)Any recipient disclosing to those persons

				necessary to comply with the request or to an attorney to obtain legal advice

				with respect to the request shall inform such persons of any applicable

				nondisclosure requirement. Any person who receives such a disclosure under this

				subsection shall be subject to the same prohibitions on disclosure as under

				clause

				(i).

						.

			(e)NSASection 802(b) of the National Security Act

			 of 1947 (50 U.S.C. 436(b)) is amended to read as follows:

				

					(b)Prohibition of

				certain disclosure

						(1)In

				generalIf an authorized

				investigative agency described in subsection (a) certifies that otherwise there

				may result a danger to the national security of the United States, interference

				with a criminal, counterterrorism, or counterintelligence investigation,

				interference with diplomatic relations, or danger to the life or physical

				safety of any person, no governmental or private entity, or officer, employee,

				or agent of such entity, may disclose to any person (other than those to whom

				such disclosure is necessary in order to comply with the request or an attorney

				to obtain legal advice with respect to the request) that such entity has

				received or satisfied a request made by an authorized investigative agency

				under this section.

						(2)NoticeThe request shall notify the person or

				entity to whom the request is directed of the nondisclosure requirement under

				paragraph (1).

						(3)DisclosureAny recipient disclosing to those persons

				necessary to comply with the request or to an attorney to obtain legal advice

				with respect to the request shall inform such persons of any applicable

				nondisclosure requirement. Any person who receives a disclosure under this

				subsection shall be subject to the same prohibitions on disclosure under

				paragraph

				(1).

						.

			4.Violation of

			 Nondisclosure Provisions of National Security LetterSection 1510 of title 18, United States

			 Code, is amended by adding at the end the following:

			

				(e)PenaltyWhoever knowingly violates section

				2709(c)(1) of this title, sections 626(d) or 627(c) of the Fair Credit

				Reporting Act (15 U.S.C. 1681u(d) or 1681v(c)), section 1114(a)(3) or

				1114(a)(5)(D) of the Right to Financial Privacy Act (U.S.C. 3414(a)(3) or

				3414(a)(5)(D)), or section 802(b), of the National Security Act of 1947 (50

				U.S.C. 436(a)(5)(D)), or section 802(b) of the National Security Act of 1947

				(50 U.S.C. 436(b)) shall be imprisoned for not more than 1 year, and if the

				violation is committed with the intent to obstruct an investigation or judicial

				proceeding, shall be imprisoned for not more than 5

				years.

				.

		

